NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVE W. CHENNAULT,                             No. 16-55878

                Plaintiff-Appellant,            D.C. No. 3:13-cv-00854-BTM-KSC

 v.
                                                MEMORANDUM*
MORRIS, Registered Dietician,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry Ted Moskowitz, Chief Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Steve W. Chennault appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to a

serious medical need. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Chennault

failed to raise a genuine dispute of material fact as to whether Appellee was

deliberately indifferent in providing care following Chennault’s tonsillectomy or

otherwise personally participated in the deprivation of his constitutional rights.

See id. at 1057 (a prison official acts with deliberate indifference only if he or she

knows of and disregards an excessive risk to an inmate’s health); see also Starr v.

Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (a supervisor is liable under § 1983

only if he or she is personally involved in the constitutional deprivation or there is

a “sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                           2                                    16-55878